Citation Nr: 1215629	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-16 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, depressive disorder not otherwise specified (NOS), and adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and T.W.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1948 to December 1949.  Thereafter, he served in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) as a result of a June 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for PTSD and depression was denied therein.  

An appeal of this denial was perfected by the Veteran.  In March 2010, the Veteran and T.W., his wife, testified regarding this matter at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The Board previously considered this matter, which was recharacterized as indicated above pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), in June 2010 and in December 2010.  On the former occasion, a remand was issued for additional development in the form of a VA medical examination.  Such examination was conducted.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (collectively holding that another remand is not required when the Board's remand instructions are at least substantially complied with).  On the latter occasion, this examination was deemed adequate.  A decision denying service connection for an acquired psychiatric disorder was issued.

Subsequently, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC).  In a November 2011 Memorandum Decision, the CAVC vacated the Board's December 2010 decision after finding that the VA medical examination relied upon therein was not adequate.  This matter therefore was remanded back to the Board so that further additional development in the form of another VA medical examination which is adequate could be directed.  Judgment was entered later in November 2011.  In January 2012, mandate was effective following the Memorandum Decision becoming final and therefore not being subject to further review. 

The Board has no discretion and must comply with the CAVC's orders to direct further additional development.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the Veteran "as a matter of law, [has] the right to compliance with the remand orders" contained in a decision of the CAVC).  However, doing so would be unnecessary in this case.  Determined herein is that service connection for an acquired psychiatric disorder can be granted without another VA medical examination which is adequate.

This determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder," particularly a March 2012 VA treatment record submitted by him.  The record postdates the October 2010 supplemental statement of the case in which the agency of original jurisdiction (AOJ), which in this case also is the RO, last considered this matter.  Yet the Veteran's representative waived the right to have it initially considered by the AOJ/RO in an April 2012 statement.  The Board accordingly has jurisdiction to consider the record in the first instance here.  See 38 C.F.R. § 20.1304(c).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of the evidence shows that the Veteran's acquired psychiatric disorder is related to his service.



CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board preliminarily notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The Board is granting the benefit sought with respect to the sole issue on appeal.  It follows that even if any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be discussed.

II.  Service Connection

The Veteran contends that he has an acquired psychiatric disorder as a result of two stressors he experienced during service.  The first was his duties as a corpsman.  The second was being beaten unconscious and left for dead while on shore leave.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Psychosis includes brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384; see also 38 C.F.R. § 4.130, Diagnostic Codes 9201-9211.  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection specifically for PTSD requires (1) medical evidence diagnosing the condition in conformity with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV), (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The credible supporting evidence necessary to establish the occurrence of a claimed in-service stressor varies.  Applicable here are stressors related to personal assault.  The Veteran's lay testimony alone is not sufficient to establish that such an in-service personal assault.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Instead, corroboration must come from another source.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio, 9 Vet. App. at 163.  This source can be other than service records.  38 C.F.R. § 3.304(f)(5); see also YR v. West, 11 Vet. App. 393 (1998); Moreau, 9 Vet. App. at 389.  

Examples include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes also must be considered.  This includes, but is not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; and unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).


Credible supporting evidence generally cannot consist solely of after-the-fact medical nexus evidence.  Moreau, 9 Vet. App. at 389.  However, an exception to this general rule existed such that after-the-fact medical nexus evidence can be used to establish the occurrence of an in-service personal assault.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).

An assessment of the probative value of all the evidence, including medical evidence, must be undertaken by the Board.  The weight of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  However, the Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The claimant therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Only the most salient and relevant evidence is discussed below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  

The Veteran's DD-214 reflects that he was a hospital apprentice during active duty service.  


Service treatment records do not reveal that the Veteran complained of, received treatment for, or was diagnosed with any injuries sustained by being beaten unconscious and left for dead.  They also do not reveal that he complained of, received treatment for, or was diagnosed with any psychiatric problems or disorders.  His nervous system, which includes his mental/psychiatric state, indeed was found to be normal at his December 1948 active duty entrance examination, December 1949 active duty separation examination, and February 1950 reserve examination.

VA treatment records dated in 2006 contain various diagnoses of depression and PTSD.  These records document that at least some of these diagnoses were made after the Veteran discussed his two alleged in-service stressors.

In a statement dated in December 2006, the Veteran indicated that he was placed in a hospital in Buffalo, New York, after service due to psychiatric symptoms.  He also indicated that he was discharged after a week because doctors could find nothing wrong with him.

The Veteran underwent a VA PTSD examination in April 2008.  Among other tests administered was the Clinician Administered PTSD Scale (CAPS) and Structured Clinical Interview for DSM-IV (SCID).  The examiner determined that the Veteran does not meet the criteria for a PTSD diagnosis under either test because he endorses only two avoidance or numbing symptoms when the threshold is at least three.  Adjustment disorder instead was diagnosed.

A September 2008 VA treatment record reflects that the Veteran manifests three avoidance symptoms of PTSD.

Depressive disorder NOS was diagnosed in a February 2010 VA treatment record.

At the March 2010 Video Conference hearing, the Veteran discussed his alleged in-service stressor of corpsman duties.  He and T.W. then reiterated that he was seen for psychiatric symptoms at a private hospital in Buffalo, New York, in 
approximately 1950.  Next, the Veteran acknowledged that he did not seek treatment, although his symptoms persisted, until first going to VA in the mid 2000's.  

The Veteran underwent another VA PTSD examination in September 2010.  This examination was conducted by the same examiner that conducted his April 2008 examination.  Like previously, the examiner determined that the Veteran does not meet the criteria for a PTSD diagnosis because he manifests only one avoidance or numbing symptom when the threshold is at least three.  This determination was noted to be based on results from CAPS, which "is recognized by the VA as the 'gold standard' for evaluating PTSD," whereas there is no indication in the VA treatment records diagnosing PTSD that this test was administered.  Also noted was that these records do not provide specific information confirming that the Veteran displays the requisite number of avoidance or numbing symptoms.  

In lieu of a PTSD diagnosis, adjustment disorder again was diagnosed.  The examiner opined that this disorder is less likely than not related to the Veteran's service.  Noted in this regard was that financial problems appeared to be the primary precipitating factor.  Also noted was that there was no evidence to corroborate that the Veteran was attacked during service.

The CAVC found in its November 2011 Memorandum Decision that the adequacy of the September 2010 VA PTSD examination was undermined because the examiner's determination that VA treatment records do not provide specific information that the Veteran endorses the requisite number of avoidance or numbing symptoms was contradicted by the September 2008 VA treatment record.  It then was found that the examiner's statement that there was no evidence to corroborate the Veteran's claimed in-service stressor of being attacked during service constituted improper fact finding.

The March 2012 VA treatment record includes the opinion that the Veteran's PTSD more likely than not began during or was caused by his service.  This opinion was noted to be based upon several factors, including that the Veteran consistently has reported no psychiatric problems prior to service as well as being emotionally unprepared for being a corpsman and the effects of being assaulted and that PTSD nomenclature did not exist until 1980 but that his Buffalo hospitalization was consistent therewith.

Given the above, the Board finds that service connection for an acquired psychiatric disorder is warranted.  Each of the requirements for general direct service connection has been met.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  It is undisputed that the Veteran currently has an acquired psychiatric disorder other than PTSD.  Depression, depressive disorder NOS, and adjustment disorder have been diagnosed nearly contemporaneous to or subsequent to when he filed his claim in September 2006.  The evidence is in conflict regarding whether the Veteran currently has the acquired psychiatric disorder of PTSD.  Specifically, VA treatment records reflect recent diagnoses of PTSD whereas the examiner who conducted both VA PTSD examinations opined that a PTSD diagnosis could not be made.  The examiner found deficiencies in the diagnoses contained in the VA treatment records.  Yet the CAVC identified a flaw in the examiner's findings.  As such, the weight of the PTSD diagnoses in the VA treatment records versus the lack of such diagnosis in the VA PTSD examinations at least is in relative equipoise.  Application of the benefit of the doubt thus results in the determination that the Veteran currently has the acquired psychiatric disorder of PTSD.

This case involves whether psychiatric symptoms/a psychiatric disorder were incurred during or due to service rather than whether such symptoms/a disorder which pre-existed service were aggravated therein.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran's mental/psychiatric state was normal during his December 1948 entrance examination for active duty.  No evidence, let alone clear and unmistakable evidence, mentions psychiatric symptoms/a psychiatric disorder preceding his service.  Indeed, it was noted in that the Veteran consistently has denied having psychiatric problems prior to service.

No indication exists that the Veteran manifested psychiatric symptoms/a psychiatric disorder during service.  There also is no documentation that he was assaulted during service.  The examiner thus determined that there was a lack of corroborating evidence of an in-service assault.  However, the CAVC found this to be improper.  Credible supporting evidence in the form of after-the fact medical evidence indeed exists .  At least some medical professionals believed an in-service assault occurred since diagnoses of PTSD, when made, were at least partially based on his recount of being beaten unconscious and left for dead.  It is undisputed that the Veteran was a corpsman or something similar thereto.  His documented military occupation indeed was hospital apprentice.  

All that remains is to determine whether the Veteran's current acquired psychiatric disorder is related to his in-service assault or duties as a corpsman.  The examiner determined that there was no such relationship with respect to an acquired psychiatric disorder other than PTSD.  Yet the determination in the March 2012 VA treatment record was that the Veteran's acquired psychiatric disorder of PTSD is more likely than not related to his service.  This positive opinion, even though it concerns only one acquired psychiatric disorder, renders the negative opinion concerning the other acquired psychiatric disorders of no consequence.  Indeed, a positive opinion for one such disorder is sufficient since all such disorders are considered collectively for adjudication purposes.

Nothing more is required to establish the Veteran's entitlement to general direct service connection for an acquired psychiatric disorder.  Thus, there is no need to discuss any other theories of entitlement through which this benefit can be established (presumptive, chronicity, continuity of symptomatology, 38 C.F.R. § 3.303(d)).



ORDER

Service connection for an acquired psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


